DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 are currently amended.
Claim 10 is new.

Specification
The title of the invention is not descriptive enough.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “IMAGE PROCESSING WITH CORRECTION FOR IMAGE SHOW-THROUGH, VIA CHROMATIC COLOR AND ACHROMATIC COLOR CONVERSION .

Response to Arguments
Applicant's arguments filed 5/28/2021 have been fully considered but they are not persuasive. Applicant argues:
“Nakajima, for example, is understood by Applicant to disclose an image processing apparatus with image correction for two-color copying. Unlike the claims, however, the image processing apparatus of such Nakajima lowers the brightness value of the pixel and does not increase the brightness value of the image. This is because Nakajima aims to 
As a result, Nakajima fails to disclose or suggest at least the claimed 
features wherein a pixel at which a show-through has occurred is specified, its pixel value is increased, and based on the increased pixel value, a color of the specified pixel is converted into one of an achromatic color and a predesignated chromatic color”
However, in the background of Nakajima discloses “When a document on which such writing with the pen is performed is scanned with a scanner or the like to form electronic data thereof and to print it with a printer or the like, image processing is sometimes applied to make the part, on which writing with the pen is performed, stand out” which will suggest to one of ordinary skill in the art that the techniques as disclosed by Nakajima may well be used to increase a pixel value.  Further the Examiner is unable to find support in the Applicant’s Specification as originally filled for the new claim language to increase a pixel value and thus thereby properly access exactly what that means.  Thus the Applicant’s arguments are not found persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reader that reads” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2012/0307270 to Nakajima, and in further view of US PG Pub 2018/0249044 to Ikari.

Regarding claim 1. Nakajima discloses an image processing apparatus (Abstract) comprising: 
	a user interface that designates a chromatic color (“The specific color/hue range selecting unit 310 selects a specific color to be output by the printer from a plurality of specific colors, and an applying hue range in the input color information to which the specific color is applied from a plurality of predetermined applying hue ranges (Step S1001). In the present embodiment, one of CMY is selected as the specific color, and one is selected from a group consisting of the entire hue range, a range of .+-.30 degrees including the specific color, and a range of .+-.60 degrees including the specific color as the applying hue range. Alternatively, an operator or the like may input the specific color and the applying hue range directly. In such a case, the specific color/hue range selecting unit 310 can be omitted”, paragraph 46, those of ordinary skill in the art will recognize that in order for an operator to input the specific color there necessarily must be a user interface):
a reader that reads an image of a document (“When a document on which such writing with the pen is performed is scanned with a scanner or the like to form electronic data thereof”, paragraph 5); 
a controller or a circuit (Fig. 1, computer 100)
wherein the controller or the circuit increases a pixel value of the specified pixel (“The lightness/saturation correcting unit 360 performs a process of correcting the lightness (brightness) and/or the saturation of the input color information depending on the hue of the input color information”, paragraph 54);
; and 
wherein the controller or the circuit converts, based on the increased pixel value a color of the specified pixel into one of an achromatic color and the chromatic color designated by the user interface (“The achromatic/chromatic color determining unit 350 determines if the input color information (RGB values) corresponds to achromatic or chromatic (Step S1005). Specifically, if all of the RGB values are equal, the input color information is determined as corresponding to achromatic; if not, the input color information is determined as corresponding to chromatic”, paragraph 53).


(“The variance-average storage control unit 2436 compares the read average value with the average value output by the average value calculation unit 2433. In a case where the average value output by the average value calculation unit 2433 is higher than the read average value, the variance-average storage control unit 2436 writes the higher average value into the variance-average storage unit 2437. That is, the read data of the address of the LUT is updated by the higher value. The above-described processing is performed with respect to all the pixel positions in the document, and the variance-average storage unit 2437 stores the highest average value for each variance value in the document. The thus stored highest average value for each variance value is set as show-through correction information Inf. The variance -average storage control unit 2436 also reads out the average value associated with the predetermined variance value in accordance with a request from a show-through correction processing unit 2440”, paragraph 56); 
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima’s color-separation-limited printing to include: that it specifies, from among pixels in the image read by the reader, a pixel at which a show-through has occurred.


Regarding claim 2. Ikari discloses wherein the controller or the circuit specifies, based on a variance value obtained for the pixel the pixel at which the show-through has occurred (“An expanded view of a focused area in the show-through image 303 is illustrated as a show-through target area 304. In the show-through target area 304, this area is sectioned into a predetermined window size to calculate the variance value and the average value of the luminance”, paragraph 59).Regarding claim 3. Ikari discloses further comprising 
wherein the variance value acquired for the pixel is a variance value representing a

degree of variation of pixel values including the pixel (“The variance-average storage control unit 2436 compares the read average value with the average value output by the average value calculation unit 2433. In a case where the average value output by the average value calculation unit 2433 is higher than the read average value, the variance-average storage control unit 2436 writes the higher average value into the variance-average storage unit 2437. That is, the read data of the address of the LUT is updated by the higher value. The above-described processing is performed with respect to all the pixel positions in the document, and the variance-average storage unit 2437 stores the highest average value for each variance value in the document. The thus stored highest average value for each variance value is set as show-through correction information Inf. The variance -average storage control unit 2436 also reads out the average value associated with the predetermined variance value in accordance with a request from a show-through correction processing unit 2440”, paragraph 56), 
.Regarding claim 4. Ikari discloses wherein the controller or the circuit does not increase another pixel value of another pixel which is not specified as a pixel at which a show-through has occurred ( “The variance-average storage control unit 2436 compares the read average value with the average value output by the average value calculation unit 2433. In a case where the average value output by the average value calculation unit 2433 is higher than the read average value, the variance-average storage control unit 2436 writes the higher average value into the variance-average storage unit 2437. That is, the read data of the address of the LUT is updated by the higher value. The above-described processing is performed with respect to all the pixel positions in the document, and the variance-average storage unit 2437 stores the highest average value for each variance value in the document. The thus stored highest average value for each variance value is set as show-through correction information Inf. The variance -average storage control unit 2436 also reads out the average value associated with the predetermined variance value in accordance with a request from a show-through correction processing unit 2440”, paragraph 56)
Nakajima discloses wherein the controller or the circuit converts, based on the increased pixel value, the color of the specified pixel into one of the achromatic color and the chromatic color designated by the user interface, and wherein the controller or the circuit converts, based on the another pixel value, the color of the another pixel into one of the achromatic color and the chromatic color designated by the user interface (“The achromatic/chromatic color determining unit 350 determines if the input color information (RGB values) corresponds to achromatic or chromatic (Step S1005). Specifically, if all of the RGB values are equal, the input color information is determined as corresponding to achromatic; if not, the input color information is determined as corresponding to chromatic”, paragraph 53,  (“The specific color/hue range selecting unit 310 selects a specific color to be output by the printer from a plurality of specific colors, and an applying hue range in the input color information to which the specific color is applied from a plurality of predetermined applying hue ranges (Step S1001). In the present embodiment, one of CMY is selected as the specific color, and one is selected from a group consisting of the entire hue range, a range of .+-.30 degrees including the specific color, and a range of .+-.60 degrees including the specific color as the applying hue range. Alternatively, an operator or the like may input the specific color and the applying hue range directly. In such a case, the specific color/hue range selecting unit 310 can be omitted”, paragraph 46, those of ordinary skill in the art will recognize that in order for an operator to input the specific color there necessarily must be a user interface).Regarding claim 6.  Ikari discloses wherein the pixel value is a pixel value regarding to RGB (“the LUT may be configured so as to have the same number of dimensions as the number of colors instead of the configuration for each color. For example, in the case of the three colors of RGB, the three dimensions including [R variance value], [G variance value], and [B variance value] may be configured, and the average values of the respective colors may be stored”, paragraph 78).Regarding claim 7. The Applicant’s own admitted prior art discloses that it is known  wherein the user interface designates the chromatic color among at least cyan (C), magenta (M), yellow (Y), red (R), green (G), and blue (B) (“In the two-color copy, portions near the chromatic color portions and achromatic color portions in a color original are printed in white, black, and gray, while the remaining chromatic color portions are printed using a color (for example, C, M, Y, R, G, or B) designated by the user”, paragraph 2 of Applicant’s PG Pub, those of ordinary skill in the art will recognize that in order for an operator to designate the specific color there necessarily must be a user interface).Regarding claim 8.  Claim 8 is rejected for the same reasons and rational as provided for claim 1 above.


Regarding claim 10.  Claim 10 is rejected for the same reasons and rational as provided for claim 1 above.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976.  The examiner can normally be reached on Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER D. WAIT, Esq.

Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672